UNITED STATES DISTRICT COURT
                                                                                           FILED
                              FOR THE DISTRICT OF COLUMBIA                                  OCT 302009
                                                                                      Clerk, U.S. District and
Pamela Diane Goins,                                    )                                Bankruptcy Courts
                                                       )
               Plaintiff,                              )
                                                       )
               v.                                      )       Civil Action No.
                                                       )
Shyan Das et al.,                                      )
                                                       )
               Defendants.                             )


                                   MEMORANDUM OPINION

        This matter is before the Court on plaintiff's pro se complaint and application to proceed

in forma pauperis. The Court will grant plaintiff's application and dismiss the complaint for lack

of subject matter jurisdiction.

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

        Plaintiff is a resident of Capitol Heights, Maryland, suing four defendants, one of whom

resides in Bowie, Maryland. Plaintiff alleges that she "was wrongfully accused of criminal

misconduct on the job that was completely inaccurate," which served as "grounds for [her]

termination." CompI. at 1. The complaint, presumably for wrongful discharge, neither presents

a federal question nor provides a basis for diversity jurisdiction because plaintiff and at least one
defendant reside in the same state and no amount in controversy is pleaded. Accordingly, the

complaint will be dismissed. I A separate Order accompanies this Memorandum Opinion.




Date: October~, 2009
                                                      (iZ,Ze:LIl.·
                                                       United States District Judge




       I   Presumably plaintiff may seek redress in the appropriate state or local court.

                                                  2